DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6, 11, 13, 17, 18, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohkawa (US 2015/0198304 A1).
Regarding claim 1, Ohkawa teaches an optical device (see at least figures 2B, 10, 11A, 13B), comprising:
a diffusion layer (30) and a light-emitting device (see 10 in at least figure 11A) disposed opposite to the diffusion layer (30; see at least figure 11A), wherein the light-emitting device comprises a plurality of light-emitting units (10; see at
least figures 11A); and
a first photoluminescent film (20; see at least figure 11A) disposed between the diffusion layer (30; see at least figure11A) and the light-emitting
device (light source unit 10),
a panel (122), wherein the diffusion layer (30) is disposed between the panel (122) and the first photoluminescent film (20),
 	wherein in a normal direction of the panel, a first distance between the first photoluminescent film (20) and the diffusion layer (30) is greater than a second distance between the first photoluminescent film (30; see at least figure
2B) and one of the plurality of light-emitting units (10; see at least figure 2B and 11B where the diffusion layer 30 is a greater distance from the photoluminescent film 20). 
Regarding claim 5, Ohkawa further teaches the optical device wherein the first photoluminescent film (20) is disposed on at least two of the plurality of light-emitting units (see abstract where plurality of light sources are disclosed and at least figures 2B and 11A).
Regarding claim 6, Ohkawa teaches the optical device further comprising:	a circuit substrate (40; see at least figure 11A) disposed opposite to the first photoluminescent film (20), wherein the plurality of light-emitting units (10) are disposed between the circuit substrate (40) and the first photoluminescent film (20).
Regarding claim 11, Ohkawa teach the optical device further comprising: a second photoluminescent film (20; see at least figure 1) disposed on at least two other of the plurality of light-emitting units (10; see at least figures 2B, 11A, 10, 13).
Regarding claim 13, Ohkawa further teaches the optical device wherein the first photoluminescent film (20) and the second photoluminescent film (20A) are partially overlapped (see at least figure 10 where 20 AND 20A are partially overlapped).
Regarding claim 17, Ohkawa teach the optical device further comprising: an optical film layer (see at least paragraph [0103]), wherein the optical film layer is 
disposed at another side of the diffusion layer opposite to the first photoluminescent film (20; see at least figure 13B).
Regarding claim 18, Ohkawa further teach the optical device wherein the optical film layer (paragraph [0103]) is disposed between the diffusion layer (130) and the panel (122; see at least figure 13B).
Regarding claim 19, Ohkawa teaches the optical device further comprising: an optical film layer (see at least paragraph [0103] and figure 13B), wherein the optical film layer (see at least paragraph [0103] and figure 13B) is disposed at another side of the diffusion layer (30) opposite to the first photoluminescent film (20) and the second photoluminescent film (20A; see at least figure 10).
Regarding claim 20, Ohkawa teach the optical device of claim 19, wherein the optical film layer (see at least paragraph [0103]) is disposed between the diffusion layer (30) and the panel (20).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 2-4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohkawa (US 2015/0198304 A1).
Regarding claim 2, Ohkawa teaches the optical device of claim 1, but do not explicitly teach wherein a ratio of the first distance to the second distance is in a range from 10 to 600. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the first distance and second distance of the photoluminescent film, diffuser film and light emitting units to have a ratio in a range from 10 to 600 as an alternative design choice, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 223.
Regarding claim 3, Ohkawa teaches the optical device of claim 1, but do not explicitly teach wherein the first distance is in a range from 5 mm to 30 mm. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the first distance to be in a range from 5mm to 30 mm as an alternative design choice, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 223.
Regarding claim 4, Ohkawa teaches the optical device of claim 1, wherein the second distance is in a range from 0.05 mm to 5 mm. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the second distance to be in a range from 0.05 mm to 5 mm as an alternative design choice, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 223.
Regarding claim 14, Ohkawa further teach the optical device of claim 11, but do not explicitly teach wherein a third distance between the first photoluminescent film and the second photoluminescent film is in a range from 0 mm to 2 mm. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the optical device of Ohkawa to include a third distance between the first photoluminescent film and second photoluminescent film ranging from 0mm to 2mm as an alternative design choice, since it has been held that where the general conditions of claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 223.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohkawa (US 2015/0198304 A1) in view of Kim et al. (US 2011/0205758 A1), hereinafter referred to as Kim’758.
Regarding claim 7, Ohkawa further teach the optical device of claim 6, but do not explicitly teach wherein the light-emitting device comprises a reflective sheet disposed on the circuit substrate, the reflective sheet has a plurality of openings respectively corresponding to the plurality of light-emitting units and exposing the plurality of light- emitting units. Kim ‘758 teach an optical device comprising a reflective sheet (153a) comprising a plurality of openings corresponding to the plurality of light emitting units and exposing the light emitting units (152a; see at least figure 4).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the optical device of Ohkawa to include a reflective sheet disposed on the circuit substrate as taught by Kim’758 as an alternative design choice to achieve a desired illumination output and prevent light loss.
Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohkawa (US 2015/0198304 A1) in view of Wang et al. (US 2019/0101690 A1).
Regarding claim 8, Ohkawa teach the optical device of claim 1, but do not explicitly teach further comprising: a first adhesive layer disposed between the first
photoluminescent film and the light-emitting device, wherein the first photoluminescent film is fixed on the light-emitting device via the first adhesive layer. Wang et al. teach a backlight device comprising an optical adhesive layer (26) formed on surface of light guide (23) (see paragraph [0028]). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include an adhesive layer in the optical device of Ohkawa as taught by Wang et al. as an alternative way of affixing the photoluminescent film to the light emitting device.
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohkawa (US 2015/019304 A1) in view of Van Sprang (WO 2009/050623 A2).
Regarding claim 9, Ohkawa teach the optical device of claim 8, but are silent about wherein the second distance is a thickness of the first adhesive layer.
Van Sprang teach a LED light source backlighting application comprising a first and second adhesive layer (see optical glue layers 120 and 250 in at least figure 1B) where a distance is a thickness of the second adhesive layer (see at least figure 1B where first and second adhesive layers are a first and second distance from light sources 140 and luminescent plates 110). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the optical device of Ohkawa modified by Wang et al. to include a first and second adhesive layer as taught by Van Sprang as an alternative design choice.
Regarding claim 10, Ohkawa teaches the optical device of claim 8, but are silent about wherein a light transmittance of the first adhesive layer is in a range from 80% to 100%.
Van Sprang further teaches a first adhesive layer (120) having transparency and translucency (see page 7, lines 24-28 of Van Sprang) but does not explicitly teach wherein a light transmittance of the first adhesive layer is in a range from 80% to 100%.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the optical device of Ohkawa to include a first adhesive layer as taught by Van Sprang having light transmittance ranging from 80% to 100% as an alternative design choice, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 223.
Claims 12, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohkawa (US 2015/0198304 A1) in view of Van Sprang (WO 2009/050623 A2).
Regarding claim 12, Ohkawa teaches the optical device of claim 11, but are silent about further comprising: a second adhesive layer disposed between the second photoluminescent film and at least two other of the plurality of light-emitting units, wherein the second photoluminescent film is fixed on at least two other of the plurality of light-emitting units via the second adhesive layer. Van Sprang (WO 2009/050623 A2) teach a LED light source backlighting application comprising a first and second adhesive layer (see page 7, lines 24-28 where first and second glue layers are disclosed; see at least figure 1B) and a plurality of light sources (140; see at least figure 1B).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the optical device of Ohkawa to include a first and second adhesive layer as taught by Van Sprang as an alternative design choice.
Regarding claim 15, Ohkawa teach the optical device of claim 12, but do not explicitly teach wherein the second distance is a thickness of the second adhesive layer. Van Sprang teach a LED light source backlighting application comprising a first and second adhesive layer where a distance is a thickness of the second adhesive layer (see page 7, lines 24-28 where first and second glue layers are disclosed; see at least figure 1B). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the optical device of Ohkawa to include a first and second adhesive layer as taught by Van Sprang as an alternative design choice.
	Regarding claim 16, Ohkawa modified by Van Sprang teach the optical device of claim 12, and Van Sprang further teaches a second adhesive layer (see page 7, lines 24-28 where glue layers 120 and 250 are disclosed) but do not explicitly teach wherein a light transmittance of the second adhesive layer is in a range from 80% to 100%. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the optical device of Ohkawa modified by Van Sprang to include a second adhesive layer having light transmittance ranging from 80% to 100% as an alternative design choice, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 223.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection necessitated by the amendment of independent claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA MCMILLAN APENTENG whose telephone number is (571)272-5510. The examiner can normally be reached Monday-Friday 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.A/Examiner, Art Unit 2875                                                                                                                                                                                                        
/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875